           Case 3:16-bk-02232-JAF        Doc 114      Filed 06/17/19      Page 1 of 10




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

In re:
                                                         Case No. 3:16-bk-02232-JAF
PREMIER EXHIBITIONS, INC., et al.,1                      Chapter 11 (Jointly Administered)

                 Debtors.


                          CERTIFICATION OF NECESSITY OF
                         REQUEST FOR EMERGENCY HEARING

           I HEREBY CERTIFY, as a member of the Bar of the Court, that I have carefully

examined the matter under consideration and to the best of my knowledge, information and

belief formed after reasonable inquiry, all allegations are well grounded in fact and all

contentions are warranted by existing law or a good faith argument for the extension,

modification, or reversal of existing law can be made, that the matter under consideration

is not interposed for any improper purpose, such as to harass, to cause delay, or to increase

the cost of litigation, and there is just cause to request a consideration of the following

pleading on an emergency basis:

           JOINT EXPEDITED MOTION OF THE DEBTORS AND OFFICIAL
           COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN ORDER
           ESTABLISHING PROCEDURES FOR FILING FINAL PROFESSIONAL
           FEE APPLICATIONS AND RESOLVING OBJECTIONS RELATED
           THERETO (the "Motion").



1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309). The Debtors’ service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite
3000, Georgia 30308.




39206978
           Case 3:16-bk-02232-JAF    Doc 114     Filed 06/17/19    Page 2 of 10




           I CERTIFY FURTHER that there is a true necessity for an emergency hearing,

specifically, because the Debtors seek entry of an order establishing certain procedures for

filing and considering final professional fee applications prior to the Combined Hearing (as

defined in the Motion) and require a hearing on June 24, 2019 for the following reason: to

reduce administrative expenses and, if possible, increase distributions to unsecured

creditors. The Court has already convened a hearing on June 24, 2019 to consider the

Responsible Person's Expedited Motion for Turnover of Electronically Stored Data (Doc

No. 88) and the Debtors' forthcoming response thereto. Accordingly, hearing the Motion

at the June 24, 2019 hearing is in the best interests of the Debtors, their estates, and

stakeholders.

           I CERTIFY FURTHER that the necessity of this emergency hearing has not been

caused by a lack of due diligence on my part, but has been brought about only by

circumstances beyond my control or that of my client. I further certify that this motion is

filed with full understanding of F.R.B.P. 9011 and the consequences of noncompliance

with same.



                                [Signature on following page]




                                             2
39206978
           Case 3:16-bk-02232-JAF   Doc 114     Filed 06/17/19   Page 3 of 10




                                    NELSON MULLINS RILEY
                                    & SCARBOROUGH LLP


                                    By         /s/ Daniel F. Blanks
                                           Daniel F. Blanks (FL Bar No. 88957)
                                           Lee D. Wedekind, III (FL Bar No. 670588)
                                           50 N. Laura Street, Suite 4100
                                           Jacksonville, FL 32202
                                           (904) 665-3656 (direct)
                                           (904) 665-3699 (fax)
                                           daniel.blanks@nelsonmullins.com
                                           lee.wedekind@nelsonmullins.com

                                    and

                                    TROUTMAN SANDERS LLP
                                    Harris B. Winsberg (FL Bar No. 0127190)
                                    Matthew R. Brooks (GA Bar No. 378018)
                                    600 Peachtree Street NE, Suite 3000
                                    Atlanta, GA 30308
                                    (404) 885-3000 (phone)
                                    (404) 962-6990 (fax)
                                    harris.winsberg@troutman.com
                                    matthew.brooks@troutman.com

                                    Counsel for the Debtors and Debtors in Possession




                                            3
39206978
           Case 3:16-bk-02232-JAF     Doc 114   Filed 06/17/19   Page 4 of 10




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on June 17, 2019. I also
certify that the foregoing document is being served this day on the following counsel of
record via transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                         Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP              Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800            Office of the United States Trustee
Tampa, FL 33602                             400 W. Washington Street, Suite 1100
(813) 229-7600                              Orlando FL 32801
jverona@slk-law.com                         (407) 648-6301 ext. 137
Attorneys for George F. Eyde                jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde              Miriam.g.suarez@usdoj.gov
Orlando, LLC                                Attorneys for Guy G. Gebhardt,
                                            Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                     Ari Newman, Esq.
Greenberg Traurig                           Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000     333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                   Miami, FL 33131
(954) 768-5212                              (305) 579-0500
grossmansm@gtlaw.com                        newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,       Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings            Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners      Limited
(HK) Ltd.

Jason B. Burnett, Esq.                      Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                          Bush Ross, P.A.
50 N. Laura Street, Suite 1100              P.O. Box 3913
Jacksonville, FL 32202                      Tampa, FL 33601-3913
(904) 598-9929                              (813) 224-9255
jason.burnett@gray-robinson.com             ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real         Attorneys for Bank of America, N.A.
Estate, LLC




                                            4
39206978
           Case 3:16-bk-02232-JAF    Doc 114     Filed 06/17/19    Page 5 of 10




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of Taxation
and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                             5
39206978
           Case 3:16-bk-02232-JAF     Doc 114   Filed 06/17/19    Page 6 of 10




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini & Munves PC                    Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1880 Century Park East, Suite 1101
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
Katherine C. Fackler, Esq.                  Lane Powell PC
Akerman LLP                                 601 SW Second Avenue, Suite 2100
50 N. Laura Street, Suite 3100              Portland, OR 97204
Jacksonville, FL 32202                      tanners@lanepowell.com
(904) 798-3700                              beldingt@lanepowell.com
jacob.brown@akerman.com                     docketing-pdx@lanepowell.com
katherine.fackler@akerman.com               Attorneys for Oregon Museum of Science and
Attorneys for the Official Committee of     Industry
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC

Susan R. Sherrill-Beard, Esq.               Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission     John F. Isbell, Esq.
Office of Reorganization                    Thompson Hine LLP
950 East Paces Ferry Road, N.E.             3560 Lenox Road, Suite 1600
Suite 900                                   Atlanta, GA 30326
Atlanta, GA 30326                           (404) 541-2900
(404) 842-7626                              garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                     john.isbell@thompsonhine.com
atlreorg@sec.gov                            Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission




                                            6
39206978
           Case 3:16-bk-02232-JAF     Doc 114    Filed 06/17/19    Page 7 of 10




Steven R. Fox, Esq.                          Stephen D. Busey, Esq.
Fox Law Corporation                          Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306               Smith Hulsey & Busey
Encino, CA 91316                             225 Water Street, Suite 1800
srfox@foxlaw.com                             Jacksonville, FL 32202
Attorneys for Titanic Entertainment          (904) 359-7700
Holdings                                     busey@smithhulsey.com
                                             asyed@smithhulsey.com
                                             Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                      Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                        Stearns Weaver, et al.
Bracewell LLP                                150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                  Miami, FL 33130
New York, NY 10020                           (305) 789-3200
(212) 508-6100                               predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com              Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                  Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                       Jason B. Burnett, Esq.
James I. McClammy, Esq.                      Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                    GrayRobinson, P.A.
450 Lexington Avenue                         50 N. Laura Street, Suite 1100
New York, NY 10017                           Jacksonville, FL 32202
(212) 450-4000                               (904) 598-9929
Timothy.graulich@davispolk.com               jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                 ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National   Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                              and Casino

Steven Z. Szanzer, Esq.                      Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                    Agentis PLLC
450 Lexington Avenue                         55 Alhambra Plaza, Suite 800
New York, NY 10017                           Coral Gables, FL 33134
(212) 450-4000                               (305) 722-2002
Steven.szanzer@davispolk.com                 rpc@agentislaw.com
Attorneys for Royal Museum Greenwich         Attorneys for Responsible Person Mark C. Healy




                                             7
39206978
           Case 3:16-bk-02232-JAF   Doc 114   Filed 06/17/19   Page 8 of 10




Thomas J. Francella, Jr., Esq.            John T. Rogerson, III, Esq.
Cozen O’Connor                            Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001      Thomas P. White, Esq.
Wilmington, DE 19801                      Adams and Reese LLP
(302) 295-2000                            501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                      Jacksonville, FL 32202
Attorneys for Ian Whitcomb                (904) 355-1700
                                          John.rogerson@arlaw.com
                                          Jamie.olinto@arlaw.com
                                          Tom.white@arlaw.com
                                          Attorneys for Mark A. Sellers, Jack H. Jacobs
                                          and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                     ABC Imaging
2482 197th Avenue                         5290 Shawnee Road, Suite 300
Manchester, IA 52057                      Alexandria, VA 22312

A.N. Deringer, Inc.                       ATS, Inc.
PO Box 11349                              1900 W. Anaheim Street
Succursale Centre-Ville                   Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                            CBS Outdoor/Outfront Media
30 Rockefeller Plaza                      185 US Highway 48
54th Floor                                Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                        Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor               709 Miner Avenue
Vancouver, BC V6C 3R8                     Scarborough, ON M1B 6B6




                                          8
39206978
           Case 3:16-bk-02232-JAF   Doc 114   Filed 06/17/19    Page 9 of 10




Expedia, Inc.                             George Young Company
10190 Covington Cross Drive               509 Heron Drive
Las Vegas, NV 89144                       Swedesboro, NJ 08085

Gowlings                                  Hoffen Global Ltd.
550 Burrard Street                        305 Crosstree Lane
Suite 2300, Bental 5                      Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications                MNP LLP
5230 W. Patrick Lane                      15303 - 31st Avenue
Las Vegas, NV 89118                       Suite 301
                                          Surrey, BC V3Z 6X2

Morris Visitor Publications               NASDAQ Stock Market, LLC
543 Broad Street                          805 King Farm Blvd.
Augusta, GA 30901                         Rockville, MD 20850

National Geographic Society               NYC Dept. of Finance
1145 - 17th Avenue NW                     PO Box 3646
Washington, DC 20036                      New York, NY 10008

PacBridge Limited Partners                Pallet Rack Surplus, Inc.
22/F Fung House                           1981 Old Covington Cross Road NE
19-20 Connaught Road                      Conyers, GA 30013
Central Hong Kong

Screen Actors Guild                       Seaventures, Ltd.
1900 Broadway                             5603 Oxford Moor Blvd.
5th Floor                                 Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica              Syzygy3, Inc.
di Napoli e Pompei                        231 West 29th Street
Piazza Museo 19                           Suite 606
Naples, Italy 80135                       New York, NY 10001

Time Out New York                         TPL
405 Park Avenue                           3340 Peachtree Road
New York, NY 10022                        Suite 2140
                                          Atlanta, GA 30326




                                          9
39206978
        Case 3:16-bk-02232-JAF    Doc 114    Filed 06/17/19   Page 10 of 10




TSX Operating Co.                       Verifone, Inc.
70 West 40th Street                     300 S. Park Place Blvd.
9th Floor                               Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media              Jonathan B. Ross, Esq.
30 Rockefeller Center                   Gowling WLG (Canada) LLP
New York, NY 10112                      550 Burrard Street, Suite 2300, Bentall 5
                                        Vancouver, BC V6C 2B5

United States Attorney’s Office         Christine R. Etheridge, Esq.
Middle District of Florida              Bankruptcy Administration
300 N. Hogan Street, Suite 700          Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                  PO Box 13708
                                        Macon, GA 31208

B.E. Capital Management Fund LP         TSX Operating Co., LLC
Thomas Branziel                         c/o James Sanna
228 Park Avenue South, Suite 63787      70 W. 40th Street
New York, NY 10003                      New York, NY 10018
Creditor Committee                      Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.   AEG Presents LLC
c/o Ezra B. Jones                       c/o Managing Member
305 Crosstree Lane                      5750 Wilshire Blvd., Suite 501
Atlanta, GA 30328                       Los Angeles, CA 90036-3638
Creditor Committee

AEG Presents LLC                        AEG Presents LLC
c/o Managing Member                     c/o Managing Member
800 W. Olympic Blvd., Suite 305         425 W. 11th Street
Los Angeles, CA 90015                   Los Angeles, CA 90015-3459

AEG Presents LLC
c/o CT Corporation System, Reg. Agent
ATTN: Amanda Garcia
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

                                               /s/ Daniel F. Blanks
                                                      Attorney
~#4834-3526-0314~




                                        10
39206978
